Per Curiam.

In June 1966, appellant pleaded guilty to statutory rape. He was placed on probation. In May 1968, appellant’s probation was revoked and he was sentenced to the Ohio State Reformatory. He was not represented by counsel at the time of the revocation of his probation and his sentence, although he contends that he was indigent and requested counsel.
The judgment of the Court of Appeals dismissing the appeal is reversed, but only as to the sentence. The sentence of the appellant is set aside and the cause is remanded to the Court of Common Pleas for the appointment of counsel, a hearing on his alleged probation violation and re-sentencing if such probation is revoked. Mempa v. Rhay, 389 U. S. 128.

Judgment accordingly.

Taet, C. J., Matthias, O’Neill, Schneider, Herbert, Duncan and Corrigan, JJ., concur.